ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_04_EN.txt. 183




            Separate opinion of Judge Koroma



   Compliance with terms and conditions in compromissory clause mandatory in
order for Court to be able to exercise jurisdiction — Need for a link between
dispute and substantive provisions of treaty invoked — Importance of the
Convention against Racial Discrimination — Inter‑State dispute resolution
mechanism for alleged breach — Second preliminary objection by Respondent —
Article 31 of Vienna Convention on the Law of Treaties — CERD compromissory
clause lays down preconditions of negotiation and other specific procedures on
submission of dispute to Court — Vote to respect plain meaning of Article 22 of
CERD.


   1. I have voted in favour of the second dispositive paragraph of the
Judgment in view of the fact that, as the Court has held, for it to exercise
its jurisdictional title, the Court must satisfy itself that the terms and con-
ditions set out in the compromissory clause of the treaty invoked have
been complied with. Moreover, a link must exist between a dispute and
the treaty invoked when it is alleged that the legal obligations under that
treaty have been violated. Given the importance of the Convention on the
Elimination of All Forms of Racial Discrimination (“CERD” or “the
Convention”), which is at issue, I consider it necessary to explain my vote
in this case.
   2. The object and purpose of the Convention, namely, the prohibition
of racial discrimination and hatred, remains valid and the Convention
continues to be an important instrument in the fight against racial dis-
crimination and racial intolerance. Accordingly, any alleged breach by a
State party of its legal obligations under the Convention deserves careful
and objective scrutiny by the Court. However, the Court cannot under-
take any such investigation if the Application seising the Court does not
meet the requirements of the jurisdictional clause of the Convention,
namely, that the dispute must be “with respect to the interpretation or
application” of CERD.
   3. The Convention contains an elaborate mechanism for inter‑State
dispute resolution in the case of an alleged breach of the obligations it
lays down. Article 11 of the Convention allows a State party to seise the
Committee on the Elimination of Racial Discrimination if that State con-
siders that another State party is not giving effect to the provisions of the
Convention. Articles 11 to 13 establish a detailed process for dispute reso-
lution. In addition, the Convention contains a compromissory clause in
Article 22 enabling any State party to seise the Court under certain condi-
tions. The Article provides as follows :


117

184 	 convention on racial discrimination (sep. op. koroma)

         “Any dispute between two or more States parties with respect to
      the interpretation or application of this Convention, which is not set-
      tled by negotiation or by the procedures expressly provided for in this
      Convention, shall, at the request of any of the parties to the dispute,
      be referred to the International Court of Justice for decision, unless
      the disputants agree to another mode of settlement.”

  4. In its second preliminary objection, the Russian Federation con-
tended that the preconditions set out in Article 22 of CERD had not been
fulfilled by the Applicant, Georgia, before it filed its Application and
hence that the Court lacked jurisdiction to entertain the Application.

   5. In considering Russia’s second preliminary objection, the Court has
applied the canons of interpretation embodied in Article 31 of the Vienna
Convention on the Law of Treaties. Article 31 of the Vienna Convention
sets out the well‑known rule of treaty interpretation that a treaty must be
interpreted “in good faith in accordance with the ordinary meaning to be
given to the terms of the treaty in their context and in light of its object
and purpose”. The wording of Article 31 suggests that the ordinary mean-
ing of the treaty is the starting‑point. First, the terms of the treaty are to
be analysed along with the context in which they occur. If the ordinary
meaning is unclear or would lead to an absurd result, the object and pur-
pose of the treaty can then be considered to determine precisely what was
intended. The Court endorsed this approach to treaty interpretation some
60 years ago in its Advisory Opinion on the Competence of the General
Assembly for the Admission of a State to the United Nations :
      “the first duty of a tribunal which is called upon to interpret and apply
      the provisions of a treaty, is to endeavour to give effect to them in
      their natural and ordinary meaning in the context in which they occur.
      If the relevant words in their natural and ordinary meaning make
      sense in their context, that is an end of the matter. If, on the other
      hand, the words in their natural and ordinary meaning are ambiguous
      or lead to an unreasonable result, then, and then only, must the Court,
      by resort to other methods of interpretation, seek to ascertain what
      the parties really did mean when they used these words.


      �����������������������������������������������������������������������������������������������������������������
          When the Court can give effect to a provision of a treaty by giving
      to the words used in it their natural and ordinary meaning, it may not
      interpret the words by seeking to give them some other meaning. In the
      present case the Court finds no difficulty in ascertaining the natural
      and ordinary meaning of the words in question and no difficulty
      in giving effect to them. Some of the written statements submitted to
      the Court have invited it to investigate the travaux préparatoires of
      the Charter. Having regard, however, to the considerations above

118

185 	 convention on racial discrimination (sep. op. koroma)

      stated, the Court is of the opinion that it is not permissible, in
      this case, to resort to travaux préparatoires.” (Advisory Opinion,
      I.C.J. Reports 1950, p. 8.)
Thus, the object and purpose of a treaty cannot take precedence over its
plain meaning. If it were allowed to do so, the result could be an erroneous
interpretation of a treaty provision, as treaty drafters establish provisions
on the assumption that the treaty will be interpreted in line with the
ordinary meaning of its terms.
   6. CERD’s compromissory clause clearly provides a State party to the
Convention with the right to refer a dispute with another State to the
Court in certain circumstances, even absent the permission of the other
State. But Article 22 also establishes clear conditions or limitations on
this right. First, there must be a “dispute” between the parties. As stated
in the Judgment (para. 30), a dispute requires a disagreement between the
parties. For a dispute to exist, at the very least one party must have
expressed a position and the other party must have disagreed with that
position or expressed a different position.

    7. Second, the dispute must be “with respect to the interpretation or
 application of” CERD. In other words, a link must exist between the
 substantive provisions of the treaty invoked and the dispute. This limita-
tion is vital. Without it, States could use the compromissory clause as a
vehicle for forcing an unrelated dispute with another State before the
Court. This would contravene Article 36 of the Statute of the Court,
under which the jurisdiction of the Court must be founded on consent as
expressed, whether such consent be in a treaty or an optional clause
­declaration. Thus, any jurisdictional title founded on CERD’s compromis-
 sory clause must relate to, and not fall outside, the substantive provisions
 of the Convention. In the case under consideration, this limitation means
 that there must be a bona fide dispute between the parties about the inter-
 pretation or application of CERD. Other types of disputes, including
 those relating to territorial integrity, armed conflict, etc., as such do not
 fall under this Article. Additionally, because the Convention is a legal
 instrument, this language implies that the differences between the parties
 must be legal in nature. Differences solely of a political nature, for exam-
 ple, not concerning legal aspects of racial discrimination, would not relate
 to the interpretation or application of CERD. On the other hand, many
 legal disputes do relate to politics or have political dimensions to them ;
 these types of disputes would fall within the meaning of Article 22.


   8. Furthermore, under the Convention, the parties must attempt to
resolve the dispute by negotiation or by procedures set out in the Conven-
tion. The plain meaning of Article 22 does not permit any other conclu-
sion. According to the principle of effectiveness, a treaty or statute must
be read in a manner that gives effect to its provisions in accordance with

119

186 	 convention on racial discrimination (sep. op. koroma)

the intention of the parties. In the case under consideration, if the drafters
of the Convention intended to enable any State to bring another State
party before the Court without resorting to negotiation or other dispute
resolution mechanism, they could have simply written,

        “Any dispute between two or more States parties with respect to
      the interpretation or application of this Convention shall, at the
      request of any of the parties to the dispute, be referred to the Inter-
      national Court of Justice for decision, unless the disputing parties
      agree to another mode of settlement.”
But, by adding the phrase “which is not settled by negotiation or by the
procedures expressly provided for in this Convention”, the drafters clearly
intended to place a precondition on the power of State parties to refer
disputes to the Court : in other words, States must first attempt to settle a
dispute by negotiation or the procedures provided for in the Convention.
Article 22’s ordinary meaning, accordingly, suggests that negotiation or
use of the dispute resolution procedure provided for in the Convention is
a precondition to seising the Court of a dispute under the Convention 1.


   9. The object and purpose of Article 22 confirm and support the Arti-
cle’s ordinary meaning as explained above. At the time the Convention
was drafted, considerable discussion arose as to how and under what cir-
cumstances the Court could be seised of a dispute. The original draft of
Article 22 read :
         “Any dispute between two or more States parties with respect to
      the interpretation or application of this Convention, which is not set-
      tled by negotiation, shall at the request of any party to the dispute,
      be referred to the International Court of Justice for decision, unless
      the disputants agree to another mode of settlement.”

During the negotiation of the Convention, Ghana, Mauritania and the
Philippines introduced an amendment proposing the addition of the
phrase “or by the procedures expressly provided for in this Convention”.
In explaining their amendment, the representatives of those States made
clear that they believed the amendment required parties to use the dispute
resolution mechanism in the Convention before resorting to the Court.
The Representative of Ghana stated that “[p]rovision had been made in
the draft Convention for machinery which should be used . . . before
    1 If there were no requirement to resort to negotiations before referring the dispute

to the Court, a respondent could be forced to appear before the Court without having
had a chance to resolve the dispute amicably. Given the time and expense required to
litigate before the Court, it also seems logical that the drafters of the Convention would
first require the parties to attempt to resolve their dispute through less onerous bilateral
negotiations.

120

187 	 convention on racial discrimination (sep. op. koroma)

recourse was had to the International Court of Justice . . .” (emphasis
added). This amendment was adopted unanimously. Thus, it is clear that
the drafters of the compromissory clause viewed its object and purpose to
be to establish preconditions that must be fulfilled before the Court could
be seised by a party to CERD.
   10. The Judgment has correctly reflected this interpretation of the Arti-
cle, in particular, that the parties must engage in negotiations or use the
dispute settlement mechanisms provided for in the Convention before
either of them can unilaterally seise the Court. In this case, since the
requirements in Article 22 are not met, the Court therefore lacks jurisdic-
tion to entertain the Application.
   11. My vote in favour of the second paragraph of the dispositif should
be seen, therefore, as my agreement with the interpretation reached by the
Court of the meaning of the jurisdictional clause invoked. It should also
be read as insisting that the integrity of the Convention must be preserved
for the purpose that it was intended to address, namely, combating racial
discrimination and racial hatred.

                                           (Signed) Abdul G. Koroma.




121

